     Case 3:16-cv-00886-HTW-LRA Document 123 Filed 03/29/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

MICHAEL WAYNE MCINTYRE                                                               PLAINTIFF


V.                                             CIVIL ACTION NO. 3:16-CV-886-HTW-LRA


CALSONIC KANSEI NORTH AMERICA, INC.,
and NISSAN NORTH AMERICA, INC.                                                   DEFENDANTS

                                     FINAL JUDGMENT

       This court having entered an Order granting summary judgment to Defendants in this

case, and dismissing this case with prejudice, on this date, which Order is incorporated herein by

reference, this court hereby enters this Final Judgment in accordance with Rule 58 of the Rules

of Federal Procedure.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the above captioned

cause of action is hereby Dismissed with Prejudice, each side to bear its own costs.

       SO ORDERED AND ADJUDGED, this the 28TH day of March, 2019.


                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
